Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 21-40 is the inclusion therein of the limitations of wherein the input logic identifies the random bits in the received control data packets to facilitate the creation of modified control data packets; a clock signal generator to generate a second clock signal that is different than the first clock signal; and output logic to receive the modified control data packets, and output the modified control data packets to a fluid ejection controller of a fluid ejection device based on the second clock signal. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 7,104,624 to Schloeman et al. is considered to be pertinent prior art which discloses data includes print data and non-print data for printhead (40). Print data includes nozzle data containing pixel information, such as bitmap print data. Non-print data includes, for example, command/status (CS) data, clock data, and/or synchronization data. However, Schloeman does not disclose a clock signal generator to generate a second clock signal that is different than the first clock signal; and output logic to receive the modified control data packets, and output the modified control data packets to a fluid ejection controller of a fluid ejection device based on the second clock signal.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853